Citation Nr: 1610653	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for Crohn's disease.

2.  Entitlement to an initial disability rating in excess of 30 percent for anal-rectal fistulas.

3.  Entitlement to an initial disability rating in excess of 10 percent for anemia and headaches, prior to March 4, 2008, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to July 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

During the period of the appeal, in a May 2014 rating decision, the RO increased the Veteran's service-connected anal-rectal fistulas from 10 percent to 30 percent, effective August 22, 2006, the original date of claim.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (noting that it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).  The claim now concerns whether a rating in excess of 30 percent is warranted.

Additionally, during the period of the appeal, in a May 2013 rating decision, the RO granted the Veteran a temporary evaluation of 100 percent for her service-connected Crohn's disease, based on surgical or other treatment necessitating convalescence, from July 13, 2012 to September 30, 2012.

This case was previously before the Board in September 2013 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to an initial disability rating in excess of 10 percent for anemia and headaches, prior to March 4, 2008, and in excess of 30 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, from October 1, 2012, the Veteran's Crohn's disease has been characterized as severe, with numerous attacks a year and malnutrition.

2.  The Veteran's anal-rectal fistulas have been characterized by occasional involuntary bowel movements, necessitating wearing a pad.  At no point during the pendency of the appeal has her anal-rectal fistulas been characterized by extensive leakage and fairly frequent involuntary bowel movements.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, from October 1, 2012, the criteria for a disability rating of 60 percent, but no higher, for Crohn's disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.7, 4.114, Diagnostic Code (DC) 7323 (2015).

2.  The criteria for an initial disability rating in excess of 30 percent for anal-rectal fistulas have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.114, DC 7335-7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).
The Veteran's increased rating claim for anal-rectal fistulas arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VCAA notice letters were sent to the Veteran in January 2007, September 2007, and September 2013.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in August November 2009 and supplemental statements of the case (SSOCs) in January 2010 and May 2014.  So, she has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of her claim.  This duty includes assisting the Veteran in the procurement of her STRs and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate her Crohn's disease and anal-rectal fistulas in July 2007, October 2007, November 2013, and January 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in September 2013.  The Board specifically instructed the AOJ to obtain all VA and private treatment from May 2009, schedule the Veteran for examinations to determine the current nature, extent, and severity of her service-connected Crohn's disease and anal-rectal fistulas, and to readjudicate the claims on appeal.  Subsequently, all outstanding records were obtained and associated with the claims folder and the Veteran was afforded examinations to evaluate the current nature, extent, and severity of her Crohn's disease and anal-rectal fistulas in January 2015. Thereafter, the Veteran's claims were readjudicated in a May 2014 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, one of the questions for consideration is the propriety of the initial disability rating assigned for the Veteran's service-connected anal-rectal fistulas, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

As there is considerable overlap in the applicable evidence for the Veteran's appeals for entitlement to a disability rating in excess of 30 percent for Crohn's disease and entitlement to an initial disability rating in excess of 30 percent for anal-rectal fistulas, the Board will discuss all the evidence prior to addressing each of those appeals.

In a July 2007 Compensation and Pension (C&P) examination report, the Veteran reported that she experienced frequent exacerbations of ulcerative colitis in the form of diarrhea and bloody mucus from the stools requiring high doses of Prednisone.  She reported weight loss of 20 to 30 pounds during each exacerbation.  When on Prednisone, the Veteran reported that she gained 20 to 30 pounds with a minimum weight of 110 pounds and a maximum weight of 170 pounds.  The Veteran reported that she had constant nausea and diarrhea, needing to be at the bathroom at all times.  The Veteran was diagnosed with moderate Crohn's disease and moderate anal-rectal fistulas.  

In an October 2007 C&P examination report, the Veteran reported daily diarrhea with on average three watery loose stools, which bled on and off.  She also reported daily abdominal pain and rectal bleeding.  Since her last C&P examination in July 2007, the Veteran reported that she was seen in the Emergency Room for the management of her anal-rectal fistulas problems with severe discomfort in the anal area, which required antibiotics.  She reported that she still experienced local pain, discharge, and chronic nausea almost every day, but no frequent vomiting or hematemesis.  The Veteran reported that she had chronic fatigue for the last several years.  She denied any major exacerbation since July 2007.  The Veteran noted that she had been doing her desk job at the Detroit Regional Office fulltime and had to take sick leave about two days a month because of her Crohn's disease.  

During the physical examination, the VA examiner reported that the Veteran was moderately nourished and not in acute distress.  The examiner noted that the Veteran had no obvious nutritional deficiency, no obvious lesions, no mouth ulcers, no congestion of the eyes, no lymphadenopathy, and no obvious active skin rash.  The abdomen examination revealed flabby, vague minimal tenderness present all over with no ascites or engorged veins.  No masses were felt, bowel sounds were normal, no guarding, rigidity, or rebound tenderness was present.  The Veteran declined a rectal examination.  The VA examiner noted that the Veteran's Crohn's disease was of moderate severity with clinical manifestations of diarrhea, abdominal pains, rectal fistulas, colonic strictures, and recurrent mouth ulcers.

In a November 2007 letter, the Veteran's private physician, Dr. A. Y., M.D., wrote that he was the Veteran's gastroenterologist for the past two years.  He wrote that over the last few years, the Veteran's condition had worsened and required "much more aggressive medical therapy."  He wrote that she experienced numerous symptoms related to her Crohn's disease and missed work.  Dr. A. Y. wrote that the Veteran had symptoms of abdominal pain, bloody diarrhea, severe anemia, oral ulcerations, perirectal fistulas, colonic strictures, eye problems, and bone loss.

In a November 2013 C&P examination report, the Veteran was diagnosed with moderately severe Crohn's disease that required a subtotal colectomy.  The Veteran required continuous medication to control her Crohn's disease.  The Veteran's symptoms consisted of diarrhea and watery stools six to eight times per day, but no blood in her stools, stomach distension off and on with her diet, and anemia.  The Veteran had frequent episodes of bowel disturbance with abdominal distress and episodes of exacerbations and/or attacks of the intestinal condition that consisted of increased diarrhea every two weeks.  In the past twelve months, the Veteran had seven or more exacerbations and/or attacks.

The Veteran had no weight loss or tumors/neoplasms as a result of her Crohn's disease and anal-rectal fistulas but had anemia.  The Veteran had a scar related to her disabilities but it was not painful, unstable, or greater than 39 square cm.  The VA examiner noted that the Veteran's intestinal conditions would impact her ability to work. During flare-ups, she had frequent bowel movement and increased leakage.  The examiner further noted that there were no subjective symptoms of cardiac complication, congestive failure, dyspnea on mild exertion, dyspnea at rest, cardiomegaly, tachycardia, or syncope.  The Veteran was also diagnosed with an anal/perianal fistulas that required continuous medication.  The Veteran's anal-rectal fistulas symptoms consisted of leakage necessitating wearing a pad, constant slight leakage, and occasional involuntary bowel movements.  

In a January 2015 C&P examination report, the examiner noted that the Veteran had a resection of her large intestine in 2012.  The Veteran reported symptoms of abdominal and/or colic pain three to four times a day, watery stools with mucus but no blood, and had to change her pads after each bowel movement.  The Veteran also reported diarrhea three to four times a day.  She had no weight loss or an inability to gain weight and no interference with absorption and nutrition.  

The Veteran was additionally diagnosed with Crohn's disease and anal/perianal fistulas.  The Veteran reported that she saw a gastroenterologist every six months and still experienced stomach cramps that had worsened.  She reported that her rectal fistulas caused discharge and pus twice a month for the past 18 years.  The Veteran reported that she used soaks and cortisone cream two to three times a month.  In July 2012, the Veteran noted that she had an internal pouch as a result of surgery.  She thought it was failing, off and on, for the past of year and reported a lot of pouchitis infections two to three times per month.  The Veteran reported that her diarrhea and loose stools increased in severity and as a result, went to the Emergency Room twice last year.  The Veteran also reported that she experienced stomach cramps with nausea.  

The VA examiner noted that the Veteran had frequent episodes of bowel disturbance with abdominal distress as well as episodes of exacerbation and/or attacks of her intestinal condition.  The Veteran reported that she had diarrhea all day and for the past six months could not leave her home or work outside.  The examiner noted that the Veteran had seven or more exacerbations and/or attacks in the past twelve months.  Symptoms attributed to her anal/perianal fistulas consisted of leakage necessitating wearing a pad, constant slight leakage, and occasional involuntary bowel movements.  She had no weight loss, malnutrition, or a benign or malignant neoplasm.  The Veteran had a scar related to her disabilities but it was not painful, unstable, or greater than 39 square cm.  The examiner noted that the Veteran's conditions would impact her ability to work in that she worked from home for the past six months.  

Crohn's Disease

The Veteran asserts that her service-connected Crohn's disease is more severe than the current 30 percent disability rating assigned.  Based on the medical evidence of record, the Board agrees and finds that a 60 percent disability rating, effective October 1, 2012, is warranted.

The Veteran's Crohn's disease is rated 30 percent under DC 7323 which contemplates ulcerative colitis.  38 C.F.R. § 4.114, DC 7323 (2015).  

Under DC 7323, the minimum 10 percent disability rating is warranted for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent disability rating is warranted for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent disability rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  The maximum 100 percent disability rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complications as liver abscess.  Id.

On review, the Board finds that disability ratings of 60 percent, but no higher, is warranted under DC 7323.  See 38 C.F.R. § 4.114 (2015).  The Board notes that in the November 2013 C&P examination report, the Veteran was reported to have diarrhea with watery stools six to eight times a day and abdominal distension, anemia, and frequent episodes of bowel disturbance with abdominal distress seven or more times in the past twelve months.  In the January 2015 C&P examination report, it was noted that the Veteran had abdominal and/or colic pian three to four times a day, her stools were watery with mucus, and she had to change her pads after each bowel movement.  

Affording the Veteran the benefit of the doubt, the Board finds that these symptoms rise to the level of the 60 percent disability rating for severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  Id.  At no time during the pendency of this appeal did the Veteran's Crohn's disease consist of pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complications as liver abscess.  Id.  As such, the Board determines that a 60 percent rating is warranted from October1, 2012.

Anal-Rectal Fistulas

The Veteran asserts that her service-connected anal-rectal fistulas are more severe than the initial 30 percent disability rating assigned.  The Board finds that the medical evidence of record does not support a higher disability rating and the preponderance of the evidence is against the Veteran's claim.

The Veteran's anal-rectal fistulas is rated 30 percent under DC 7335-7332 which contemplates impairment of sphincter control of the rectum and anus.  38 C.F.R. § 4.114, DC 7335-7332 (2015).
DC 7335 notes that ano fistulas should be rated as for impairment of sphincter control.  38 C.F.R. § 4114, DC 7335 (2015).

Under DC 7332, the minimum noncompensable disability rating is warranted for healed or slight loss of sphincter control without leakage.  A 10 percent disability rating is warranted for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent disability rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent disability rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  The maximum 100 percent disability rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332 (2015).

On review, the Board finds that a disability rating in excess of 30 percent is not warranted under DC 7332.  Id.  Under DC 7332, a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Id.  The Board notes that in the November 2013 and January 2015 C&P examination reports, the Veteran's anal-rectal fistulas were reported to be characterized by leakage that necessitated wearing of a pad, constant slight leakage, and occasional involuntary bowel movements.  At no time during the pendency of this appeal did the Veteran's anal-rectal fistulas consist of extensive leakage and fairly frequent involuntary bowel movements.  Id.  As such, the Board determines that the preponderance of the medical evidence is against the Veteran's claim and a disability rating in excess of 30 percent is not warranted.

The Board acknowledges that the Veteran is competent to report her observable Crohn's disease and anal-rectal fistulas symptoms that she experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a medical matter, such as the nature and severity of her Crohn's disease and anal-rectal fistulas.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's Crohn's disease and anal-rectal fistulas.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals, and the opinions of the November 2013 and January 2015 C&P examiners.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected Crohn's disease and anal-rectal fistulas such as diarrhea, nausea, watery stools, and abdominal distress.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's Crohn's disease and anal-rectal fistulas symptoms with the schedular criteria, the Board finds that her symptoms are congruent with the disability pictures represented by the 60 percent rating assigned for Crohn's disease and the 30 percent rating assigned for anal-rectal fistulas.  See 38 C.F.R. § 4.114, DCs 7323, 7335 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from Crohn's disease and anal-rectal fistulas with the pertinent schedular criteria does not show that her service-connected Crohn's disease and anal-rectal fistulas present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's Crohn's disease and anal-rectal fistulas.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  The Veteran is employed and has not asserted that she is unable to work because of her service-connected disabilities, nor does the record reflect that she cannot work because of her service-connected disabilities.  Additionally, in the January 2015 C&P examination report, the Veteran noted that she had been working from home for the past six months.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

A disability rating of 60 percent, but no higher, is granted, effective October 1, 2012, subject to the laws and regulations governing monetary benefits.

An initial disability rating in excess of 30 percent for anal-rectal fistulas is denied.


REMAND

In the November 2013 C&P examination report, the examiner noted that the Veteran had no subjective symptoms of cardiac complication.  She had no congestive failure, dyspnea on mild exertion, dyspnea at rest, cardiomegaly, tachycardia, or syncope.  However, the January 2015 C&P examination report did not report whether the Veteran had these symptoms.  The Board notes that in order to obtain a higher disability rating of 70 percent for anemia, symptoms such as dyspnea on mild exertion, cardiomegaly, and tachycardia are required.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for her service-connected anemia and headaches.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After the above has been completed, schedule the Veteran for a VA examination to determine the current nature, extent, and severity of her anemia and headaches.  The claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.

a. All studies indicated should be performed, and in particular, a laboratory study should be performed to determine the Veteran's current hemoglobin level.  All results from the indicated studies should be made available to the examining physician in conjunction with the completion of his or her examination report.

b. The examiner should identify all manifestations of the Veteran's disability, including any high output congestive failure, dyspnea on mild exertion, dyspnea at rest, cardiomegaly, tachycardia, or syncope.

3. A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


